Exhibit 10.55

THIRD AMENDMENT TO ADVISORY AGREEMENT






This THIRD AMENDMENT TO ADVISORY AGREEMENT is entered into as of May 12, 2015,
by and among, American Realty Capital Healthcare Trust II, Inc. (the “Company”),
American Realty Capital Healthcare Trust II Operating Partnership, L.P. (the
“Operating Partnership”) and American Realty Capital Healthcare II Advisors, LLC
(the “Advisor”).


RECITALS


WHEREAS, the Company, the Operating Partnership and the Advisor entered into
that certain Advisory Agreement, dated as of February 14, 2013 (as amended, the
“Advisory Agreement”); and


WHEREAS, pursuant to Section 24 of the Advisory Agreement, the Company, the
Operating Partnership and the Advisor desire to make certain amendments to the
Advisory Agreement.
NOW, THEREFORE, in consideration of the premises made hereunder, and for good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound, hereby agree as
follows:


1.
Amendment to Section 10(g) of the Advisory Agreement. Effective as of the date
hereof, Section 10(g) of the Advisory Agreement is hereby replaced in its
entirety with the following:



“(g)    Payment of Fees. In connection with the Acquisition Fee, Real Estate
Commission, Annual Subordinated Performance Fee, Asset Management Fee (for any
period commencing on or after April 1, 2015) and Financing Coordination Fee, the
Company shall pay such fees to the Advisor or its assignees in cash, in Shares,
or a combination of both, the form of payment to be determined in the sole
discretion of the Advisor. For the purposes of the payment of any fees in Shares
(a) prior to the NAV Pricing Start Date, each Share shall be valued at the
per-share offering price of the Shares in such Offering minus the maximum
Selling Commissions and Dealer Manager Fee allowed in such Offering, (b) after
the NAV Pricing Start Date and prior to listing of the Shares on a national
securities exchange, each Share shall be valued at the then-current NAV per
Share and (c) at all other times, each Share shall be valued by the Board in
good faith at the fair market value thereof; provided, however, that in the case
of Asset Management Fees payable in grants of restricted Shares, each Share
shall be valued in accordance with the provisions of the equity incentive plan
of the Company pursuant to which such grants are to be made.”


2.
Amendment to Section 10(i) of the Advisory Agreement. Effective as of the date
hereof, Section 10(i) of the Advisory Agreement is hereby replaced in its
entirety with the following:



“(i)    Subordinated Participation Interests. The Company shall cause the
Operating Partnership to periodically issue Subordinated Participation Interests
in the Operating Partnership to the Advisor or its assignees, pursuant to the
terms and conditions contained in the Operating Partnership Agreement, in
connection with the Advisor’s (or its assignees’) management of the Operating
Partnership’s assets for any period ending prior to or as of March 31, 2015.”





--------------------------------------------------------------------------------



3.
Addition of Section 10(k) of the Advisory Agreement. Effective as of the date
hereof, the Advisory Agreement is supplemented by the addition of the following
new Section 10(k):



“(k)     Asset Management Fee. For any period commencing on or after April 1,
2015, and in lieu of any Subordinated Participation Interests, the Company shall
pay an Asset Management Fee to the Advisor or its assignees as compensation for
services rendered in connection with the management of the Company’s assets. The
Asset Management Fee is payable on the first business day of each month in the
amount of 0.0625% multiplied by (i) the Cost of Assets for the preceding monthly
period or (ii) during the period of time after the Company publishes an NAV, the
lower of the Cost of Assets and the fair market value of the Company’s assets as
reported in the applicable periodic or current report filed with the Securities
and Exchange Commission disclosing the fair market value. The Advisor shall
submit a computation of the Asset Management Fee to the Company for the
applicable month.”




[Signature page follows.]



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned, intending to be legally bound hereby, have
duly executed this agreement as of the date first set forth above.


AMERICAN REALTY CAPITAL HEALTHCARE TRUST II, INC.






By:        /s/ Thomas P. D’Arcy            
Name:    Thomas P. D’Arcy
Title:    Chief Executive Officer, President and Secretary




AMERICAN REALTY CAPITAL HEALTHCARE TRUST II OPERATING PARTNERSHIP, L.P.


By: American Realty Capital Healthcare Trust II, Inc., its general partner




By:        /s/ Thomas P. D’Arcy            
Name:    Thomas P. D’Arcy
Title:    Chief Executive Officer, President and Secretary
    




AMERICAN REALTY CAPITAL HEALTHCARE II ADVISORS, LLC


By: American Realty Capital Healthcare II Special Limited Partnership, LLC, its
managing member


By: American Realty Capital VII, LLC, its managing member






By:        /s/ William M. Kahane            
Name:    William M. Kahane
Title:    Authorized Signatory
    











